Citation Nr: 1428688	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for each foot for bilateral pes planus, plantar fasciitis, and arthritis.   

2.  Entitlement to a disability rating in excess of 10 percent for bilateral glaucoma.  

3.  Entitlement to a disability rating in excess of 10 percent for calcified granuloma of the lungs (lung disability).  

4.  Entitlement to an effective date earlier than March 30, 2009, for the grant of service connection for bilateral glaucoma, to include whether a November 7, 1998, rating decision denying service connection for a bilateral eye involved clear and unmistakable error (CUE).

5.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and anxiety, to include as secondary to service-connected disabilities, and if so, entitlement to that benefit.  

6.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for gastroesophageal reflux disease (GERD), now to include as secondary to service-connected disabilities, and if so, entitlement to that benefit.  

7.  Service connection for bilateral cataracts, to include as secondary to medication for treatment of glaucoma. 

8.  Entitlement to service connection for dental trauma, to include as secondary to GERD.

9.  Entitlement to service connection for dental disability for dental treatment purposes, to include as secondary to GERD.

10.  Entitlement to service connection for high blood pressure.

11.  Entitlement to service connection for diverticular disease, to include as secondary to service-connected disabilities.

12.  Entitlement to service connection for sinusitis, to include as secondary to service-connected disabilities.

13.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.

14.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to November 1976, and November 1976 to September 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009, June 2010, July 2010, March 2011, and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The November 2009 rating decision, in pertinent part, denied an increased rating for the Veteran's bilateral foot disabilities, denied service connection for both dental treatment purposes and compensation for dental trauma, and denied finding CUE in the November 1998 rating decision that denied service connection for a bilateral eye disorder and GERD.  

In the February 2010 rating decision, the RO granted service connection for bilateral glaucoma and assigned a 10 percent rating, effective March 30, 2009.  The RO denied service connection for cataracts and PTSD.  

In the June 2010 rating decision, the RO granted service connection for calcified granuloma of the lungs and assigned a noncompensable rating, effective January 7, 2010.  The RO denied a rating in excess of 10 percent for bilateral glaucoma and denied an effective date earlier than March 30, 2009, to include as due to CUE.  The RO also denied a rating in excess of 10 percent for nephrolithiasis.  

In the July 2010 rating decision, the RO continued the noncompensable rating for calcified granuloma of the lungs, and denied service connection for diabetes mellitus.  

The March 2011 rating decision granted separate ratings for each foot for bilateral pes planus with plantar fasciitis and arthritis, and increased the rating for a lung disability to 10 percent disabling, effective January 7, 2010.   

In the December 2011 rating decision, the RO denied service connection for high blood pressure, lead poisoning, diverticular disease, sinusitis, sleep apnea, and diabetes mellitus.  The Veteran withdrew his claim of entitlement to service connection for lead poisoning prior to perfecting the issue on appeal.  As noted below, the Veteran withdrew his claim for service connection for high blood pressure during his Travel Board hearing.  

In a May 2013 rating decision, the Veteran's earlier effective date claim (to include CUE) for the grant of service connection for a lung disability was granted.  An effective date of October 1, 1997, was assigned.  This is a full grant of the benefit sought on appeal as to that issue.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  However, the increased rating claim for a lung disability remains on appeal as the Veteran has indicated continued disagreement with the 10 percent rating assigned.  

In August 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The Board is aware that the Veteran has variously described his psychiatric disorder as including adjustment disorder, posttraumatic stress disorder (PTSD), and anxiety. The Board notes, however, that the issue is best characterized generally as on the cover page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issues of entitlement to an increased rating for nephrolithiasis and earlier effective date for the grant of a 20 percent rating for bilateral pes planus with plantar fasciitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to increased ratings for bilateral pes planus with plantar fasciitis, bilateral glaucoma, and lung disorder, as well as the service connection claims for cataracts, acquired psychiatric disorder, GERD, dental disability for treatment purposes, diverticular disease, sinusitis, sleep apnea, and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On August 22, 2013, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal of entitlement to service connection for high blood pressure.

2.  In an unappealed November 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder. 

3.  Evidence received since the November 1998 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder; such evidence is not cumulative or redundant of evidence already of record.

4.  In an unappealed September 1999 rating decision, the RO denied the Veteran's claim of entitlement to service connection for GERD. 

5.  Evidence received since the September 1999 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for GERD; such evidence is not cumulative or redundant of evidence already of record.

6.  In an unappealed November 1998 rating decision, the RO denied service connection for a bilateral eye disorder.

7.  VA received the Veteran's claim to reopen service connection for a bilateral eye disability on March 30, 2009.  

8.  The record does not establish that the correct pertinent facts, as they were known on November 7, 1998, were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the service connection claim for a bilateral eye disability would have been manifestly different but for the error.  

9.  The Veteran does not have a current dental disorder for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to service connection for high blood pressure are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The November 1998 rating decision that denied entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).
 
3.  Evidence received since the November 1998 rating decision in relation to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The September 1999 rating decision that denied entitlement to service connection for GERD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).
 
5.  Evidence received since the September 1999 rating decision in relation to the Veteran's claim for entitlement to service connection for GERD is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

6.  The November 1998 rating decision is final as to the claims for service connection for a bilateral eye disability.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

7.  The criteria for an effective date earlier than March 30, 2009, for the grant of service connection for the Veteran's bilateral glaucoma have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2)(i) (2013).

8.  The November 1998 rating decision denying service connection for a bilateral eye disability was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.303 (1997); 38 C.F.R. § 3.105 (2013).

9.  The criteria for service connection for a dental disability for VA compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013). 

During the Veteran's August 2013 Travel Board hearing, the Veteran testified that he wished to withdraw his appeal for entitlement to service connection for high blood pressure.  This withdrawal is documented in the hearing transcript.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim. 

Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in April 2009, May 2009, August 2009, December 2009, January 2010, February 2010, April 2010, May 2010, September 2010, March 2011, September 2011, and October 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006). 

For purposes of evaluating the Veteran's request to reopen his claim of entitlement to service connection, the Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  As the Board is reopening the Veteran's claims for GERD and acquired psychiatric disorder, any failure of notice is not prejudicial to the Veteran as these two claims are being reopened and remanded for further development.  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claims. These arguments have referenced the applicable law and regulations necessary for a grant of the benefits sought on appeal.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims. 

There is no debate as to the relevant facts underlying the issue of entitlement to service connection for a dental disorder for compensation purposes.  The compensation claim turns on a simple application of the law to these facts (i.e. whether the Veteran meets the criteria for compensation under 38 C.F.R. §§ 4.150, 17.161(a)).  Whether the Veteran is entitled to such compensation is wholly a matter of interpretation of the pertinent statute and regulations.  Therefore, VA's duties under the VCAA do not apply to this claim.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (the VCAA is inapplicable to matters of pure statutory interpretation).  Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, there is no prejudice to the Veteran in adjudicating the compensation claim for a dental disability.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determinations, the elements of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regarding the CUE claim, the Board notes that the VCAA notice and development do not apply to clear and unmistakable error claims, irrespective of whether the decision in question was issued by the RO or the Board.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

Regarding the effective date claim, the Board notes that the Veteran's claim arises from his disagreement with effective date following the grant of entitlement to service connection for bilateral glaucoma.  Once entitlement to service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Claims to Reopen

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder and GERD.

The Veteran's claimed anxiety was most recently denied in a November 1998 rating decision.  The basis for the denial was that the Veteran had no current psychiatric disorder.  The Veteran's GERD claim was previously denied in a September 1999 rating decision, and the basis for that denial was that the Veteran's GERD was not shown to be related to his military service.  The Veteran did not appeal the denial of service connection for a psychiatric disorder.  The Veteran filed a notice of disagreement to the denial of service connection for GERD, but did not perfect an appeal.  As such, the decisions are final.  

Since November 1998 and September 1999, the Veteran has submitted numerous pieces of evidence, including some online articles showing that GERD could be a manifestation of one or more of his other claimed disabilities, stressor statements of alleged in-service harassment as the onset of his claimed psychiatric disorder, and VA treatment records showing a current psychiatric diagnosis.  The Veteran has submitted additional arguments that if presumed credible for purposes of reopening, show a link between the Veteran's GERD and acquired psychiatric disorders and his military service.  Accordingly, this evidence is sufficient to reopen the previously-denied claims for service connection for an acquired psychiatric disorder and GERD.  See 38 C.F.R. § 3.156(a).

Dental Disability for Compensation Purposes

The Veteran requests service connection for a dental disability for compensation purposes (loss of enamel and rotten/lost teeth) and contends that this disability was caused by his GERD.  Of note, the Veteran is not currently in receipt of service connection for GERD and that issue is addressed in the remand portion of this decision.  Nevertheless, service connection for a dental disability for compensation purposes is denied as a matter of law for the reasons delineated below.  

Under VA regulations, compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Compensation is also available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id. 

Thus, in order to establish service connection for compensation purposes, it is not enough to show that the teeth were lost due to trauma.  The evidence must demonstrate that the trauma resulted in loss of substance of the maxilla or mandible, which then resulted in the loss of the teeth.

VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder.  Service treatment dental records document that the Veteran had treatment for recurrent caries, fracture of tooth #8 with replacement, moderate gingivitis, subgingival calculus, and missing teeth #1 and #32.  Regardless of whether the Veteran injured tooth #8 during service, the evidence of record is unremarkable for any compensable dental condition.  That is, there is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In addition, although there is loss of teeth, there is no evidence of record that it is due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  Again, the loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.

As discussed above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a compensable dental or oral disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current compensable dental condition during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for a compensable dental disability under 38 C.F.R. § 4.150.

Considering the evidence in light of the above, the Board finds that the Veteran does not have a compensable dental disability.  Notably, he has not submitted any competent evidence showing that he suffers from any of the disabilities included under 38 C.F.R. § 4.150.  The Board has considered the Veteran's lay testimony and arguments, as well as his online articles discussing dental disorders.  As he has not been diagnosed with a disability of the teeth for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law.  Sabonis at 430.  As the Veteran does not have a dental disability for compensation purposes, the Board need not address secondary service connection.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is service connection for a dental disorder for the purpose of obtaining VA compensation.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert at 53.

CUE and Earlier Effective Date for Bilateral Glaucoma

The Veteran contends that there is clear and unmistakable error in the November 7, 1998, rating decision that denied service connection for a bilateral eye disability.  He maintains that his bilateral glaucoma was shown during service and soon after discharge from service.  In other words, he seeks an effective date earlier than March 30, 2009, for the grant of service connection for bilateral glaucoma.  His appeal encompasses two intertwined issues with regard to the bilateral glaucoma.  First, whether an effective date is assignable based on the date of claim, pursuant to 38 C.F.R. § 3.400.  Second, whether there was CUE in an earlier decision denying the same claim in a November 1998 rating decision.  Although related, the Board will address these two issues separately.

I. Earlier Effective Date

The Veteran seeks an effective date earlier than March 30, 2009, for the grant of service connection for bilateral glaucoma.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2013).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp 2013); 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2013).

If a Veteran files an application for service connection with VA and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002).  If he does not initiate an appeal within one year, or if he initiates a timely appeal and the appeal is denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103 (2013).  With exceptions not here applicable, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 C.F.R. § 3.400(q), (r) (2013).  Specifically, the effective date of an award of disability compensation based upon the submission of new and material evidence other than service department records received after final disallowance will be the date of receipt of the new claim or the date that entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2013).

As noted above, service connection for a bilateral glaucoma was awarded in a February 2010 rating decision.  A 10 percent rating was assigned, effective March 30, 2009.  The Veteran has appealed the effective date for the grant of service connection.  Based upon complete review of the evidence on file, and for the reasons and bases expressed immediately below, the Board finds that the Veteran is not entitled to an effective date earlier than March 30, 2009, for the grant of service connection for bilateral glaucoma.  

As has been discussed in the legal criteria section above, the assignment of an effective date for service connection is in essence governed by the date of filing a claim with VA.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

By way of background, the Veteran filed his claim for service connection for a bilateral eye disability in October 1997-the month after his retirement from service.  The RO denied service connection for a bilateral eye disability in an April 1998 rating decision.  Following an August 1998 VA eye examination, the RO issued another rating decision in November 1998 denying service connection for a bilateral eye disability.  The Veteran did not appeal this denial, and the November 1998 rating decision became final.  38 C.F.R. §§ 3.104, 20.1103 (2013).  

In light of this final decision, the Board's inquiry is therefore limited by operation of law to whether the Veteran filed a claim of entitlement to service connection for a bilateral eye disability after the November 1998 decision, and before the current effective date of the award in question, March 30, 2009.  

VA received the Veteran's most recent claim to reopen his previously denied service connection claim for a bilateral eye disability on March 30, 2009.  The RO found that new and material evidence had been received to reopen the previously denied claim for service connection for a bilateral eye disability and award service connection for bilateral glaucoma in a February 2010 rating decision.  

The Board notes that VA must liberally construe all documents filed by the veteran when considering whether a statement that could constitute a notice of disagreement (NOD) takes the proper form.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  With this in mind, the Board has reviewed the documents contained in the claims file dated between the denial in November 1998 and the effective date of his current bilateral glaucoma claim, March 30, 2009.  Simply put, there is no evidence that the Veteran filed an NOD within the year following the November 1998 rating decision, nor may any document dated between November 1998 and March 2009 be construed as a request to reopen the service connection for a bilateral eye disability claim.  

The Board appreciates the Veteran's lay statements, in which he maintains he is entitled to an effective date earlier than March 30, 2009, for his service-connected bilateral glaucoma.  The Board does not disagree with the Veteran's contention that he originally filed a claim of service connection for a bilateral eye disability in October 1997.  The Board finds, however, that this claim of service connection was denied in November 1998, and it became final.  As such, the earliest effective date possible for the Veteran's claim to reopen for service connection for bilateral glaucoma is March 30, 2009.  

An effective date earlier than March 30, 2009, for the grant of service connection for bilateral glaucoma is denied.  

II. CUE

As noted above, the Veteran asserts that there was CUE in the November 7, 1998, rating decision that denied service connection for a bilateral eye disability.  He did not appeal that decision, and does not now assert that he did.  Thus, it is considered final, although it may be reversed if found to be based upon CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2013).  

Where CUE is found in a prior rating decision, the prior decision will be reversed or revised, and, for the purposes of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013).  

There is a three-pronged test to determine whether CUE was present in a prior determination.  The criteria are:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  If a claimant wants to reasonably raise CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993); Grover v. West, 12 Vet. App. 109 (1999); Daniels v. Gober, 10 Vet. App. 474 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

In short, a disagreement with how VA evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Moreover, a failure on the part of the RO to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey at 384.

The law and regulations in effect at the time of the November 1998 rating decision provided that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131;38 C.F.R. § 3.303 (1997).  Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  Id.  In sum, the law and regulations governing service connection are virtually the same now as they were in 1998.  

In viewing the evidence of record in November 1998 in conjunction with the pertinent laws and regulations in effect at that time, there was a basis for the denial of service connection.  In sum, the Veteran submitted a claim of service connection for a bilateral eye disability that was incurred in service, but the August 1998 VA examination report indicates that the Veteran exhibited ocular hypertension and myopia, but further examination would be needed for a definitive diagnosis of glaucoma.  The RO indicated that ocular hypertension, or other eye disability, was not shown to be related to his military service, and myopia is a constitutional or development disability for which compensation is not payable.  Service treatment records show that the Veteran had an in-service assessment of "glaucoma suspect," but separation physical showed no notation of any glaucoma.  

The Veteran has not identified any evidence that the RO failed to address in connection with the rating decision in November 1998 which showed a current bilateral eye disability during service or chronicity or continuity after service.  Rather, the Veteran essentially argues that service connection for bilateral glaucoma should have, in hindsight, been granted in 1998, because he received treatment for eye problems during service.  Indeed, the Veteran has vehemently argued that further examinations should have been performed in conjunction with his 1997 claim for service connection for a bilateral eye disability, and he has also pointed to treatment records dated after the November 1998 decision to support his CUE claim.   

To the extent that the Veteran asserts that the RO failed to correctly interpret the evidence at that time, such an asserted failure to evaluate and interpret correctly the evidence is not clear and unmistakable error.  Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  Furthermore, to the extent that the Veteran contends that the August 1998 VA examiner did not review his service treatment records, this has not been demonstrated by the record.  Even if this was the case, such would not amount to clear and unmistakable error as the November 1998 rating decision considered all pertinent evidence, to include the Veteran's service treatment records.  

Additionally, although the summary of the facts in the November 1998 rating decision omits acknowledgement of the service treatment record documenting glaucoma suspect, it is not clear and unmistakable that the correct facts were not before the adjudicator in November 1998.  

Notwithstanding this finding, it is also not clear that the result would have been manifestly different if those facts were expressly identified in the November 1998 rating decision.  In all material respects, the law in effect at the time of the November 1998 rating decision was the same as it is at present with regard to evidence demonstrating a current disability.  See 38 C.F.R. § 3.303 (1997).  The evidence of record in November 1998, however, did not undebatably establish a bilateral eye disability caused or aggravated by an injury, event, or disease during his military service.  In other words, the evidence of record at that time was not clearly and unmistakably in the Veteran's favor in establishing service connection.

The Board also notes that although the RO did not cite to all of the pertinent laws and regulations; this is not in itself evidence that the RO did not properly apply the regulation.  The absence of a specific reference to, or failure to cite, a controlling regulation in a rating decision does not mean it was not considered.  VAOPGCPREC 6-92 at para 6 (Mar. 6, 1992).  Failure to discuss regulations does not constitute CUE as there is nothing to suggest that, had there been a written discussion of such regulations, a different result would have ensued.  Crippen v. Brown, 9 Vet. App. 412, 421 (1996).

In this case, the Veteran and his representative have not shown that the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The record does not establish that there was an undebatable error which, had it not been made, would have manifestly changed the outcome at the time it was made.  As indicated above, the medical evidence of record at the time of the November 1998 rating decision did not demonstrate a current bilateral eye disability related to the Veteran's service.

Certainly, the evidence developed in the intervening years establishes that the Veteran's condition at that time likely represented an early manifestation of his now-service-connected bilateral glaucoma.  However, "[n]ew or recently developed facts . . . do not provide a basis for revising a finally decided case."  Russell, supra.  In other words, merely because the February 2010 rating decision determined that the Veteran's diagnosed bilateral glaucoma is related to his military service does not mean that CUE existed in the earlier decision. 

The Board appreciates the passionate arguments submitted by the Veteran supporting his CUE claim.  He submitted numerous arguments, including online articles regarding glaucoma and other eye disabilities.  However, this later received evidence cannot be used to establish CUE in the November 1998 rating decision.  As such, although the Veteran has submitted a detailed argument in support of his claim, these cannot be used to support legal entitlement to the benefit sought on appeal.  

In the absence of the kind of error of fact or law which would compel the conclusion that the result would have been manifestly different but for the error, there is simply no basis upon which to find CUE in the November 1998 rating decision which denied service connection for a bilateral eye disability.  The Veteran's claim is therefore denied.

ORDER

The appeal of entitlement to service connection for high blood pressure is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

New and material evidence having been received, the claim of entitlement to service connection for GERD is reopened.  

Entitlement to service connection for a dental disability for compensation purposes is denied.

An effective date earlier than March 30, 2009, for the grant of service connection for bilateral glaucoma is denied.  

The November 7, 1998, rating decision denying service connection for a bilateral eye disability is not clearly and unmistakably erroneous.


REMAND

The Board finds that additional evidentiary development is necessary prior to final adjudication on the Veteran's increased rating claims for bilateral pes planus with plantar fasciitis, bilateral glaucoma, and lung disorder, as well as the service connection claims for cataracts, acquired psychiatric disorder, GERD, dental disability for treatment purposes, diverticular disease, sinusitis, sleep apnea, and diabetes mellitus.

Increased Ratings

The Veteran essentially contends that his bilateral foot disabilities and bilateral glaucoma have worsened since the last VA examinations.  He also contends that his lung disorder warrants an increase as his symptoms have worsened since the 2010 treatment record evaluating his lung disorder.  

The Veteran's most recent examination of the feet was performed in May 2009, and he has reported worsening symptoms since.  

His most recent VA examination of the eyes was in January 2010.  The Veteran maintains that his glaucoma has worsened and has caused secondary eye problems.  

The Veteran has not been provided a comprehensive examination of the lungs, and his current 10 percent rating was based upon a November 2010 VA treatment record.  

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that clearly the most recent VA examinations are too remote and new examinations are warranted for these three disabilities.   

Service Connection

The Veteran contends that his acquired psychiatric disorder, cataracts, GERD, diverticular disease, sinusitis, sleep apnea, and diabetes mellitus were either caused or aggravated by service or secondary to a service-connected disability.  The Veteran has reported symptoms indicative of possible acquired psychiatric disorder and diverticular disease, and has current diagnoses of cataracts, GERD, sinusitis, sleep apnea, and diabetes mellitus.  

The Veteran has not been afforded current examinations to determine the nature and etiology of these claimed disabilities.  In light of the Veteran's contentions and the possibility that these disabilities are secondary to a service-connected disability/disabilities, the Board finds that a remand is necessary to obtain opinions as to the etiology of these disabilities.  See 38 C.F.R. § 3.159 (c)(4)(i).  

Dental Disability for Treatment Purposes

The Veteran contends he has a dental condition due to in-service trauma.  In the November 2009 rating decision, the RO adjudicated the claim as for both a dental disability for purposes of compensation and as a noncompensable dental disorder for the purpose of obtaining VA outpatient dental treatment.  Indeed, the Board must address all issues reasonably raised by a liberal reading of the record; consistent with this principle, a claim for service connection for a dental condition for purposes of compensation must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 305-06 (1993).  The Board further notes that, as to each noncompensable service-connected dental condition, a determination will be made regarding whether it was due to combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA outpatient dental treatment without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a) (2013).  In this case, the RO adjudicated, and denied, the claim for entitlement to service connection for a dental disability for purposes of compensation, but did not refer the claim for entitlement to service connection for a dental disability for purposes of VA outpatient treatment purposes.

As such, the Board finds that a remand is appropriate here.  A remand with instructions to the RO to refer the claim to the VHA, which the regulation provides must make the initial determination on the claim, will better ensure that the claim is addressed promptly and efficiently and is therefore consistent with the uniquely pro-claimant principles underlying the veterans' benefits system.  Nat'l Org. of Veterans Advocates, Inc. v. Sec'y of Veterans Affairs, 710 F.3d 1328, 1330 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for dental treatment to the appropriate VA Medical Center (VAMC) of the VHA to determine if the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161.
 
2.  If the VAMC determines that the Veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests VBA make a determination, readjudicate the claim.

3.  Obtain any outstanding VA and private treatment records related to the Veteran's claimed disabilities and associate them with the claims file.  

4.  The RO or the AMC should arrange for the Veteran to be scheduled for VA examinations by examiners with the sufficient expertise to ascertain the severity and manifestations of his service-connected bilateral pes planus, plantar fasciitis, bilateral glaucoma, and lung disorder.  The claims folders, and any pertinent evidence in an electronic format, must be made available to and reviewed by the examiners, and any indicated studies should be performed. The RO or the AMC should ensure that the examiners provide all information required for rating purposes for each disability. 

In conjunction with the VA examination of the eyes, the examiner is asked to determine whether the Veteran has any current disability of the bilateral eyes other than glaucoma.  If so, the examiner is as to determine whether any additional bilateral eye disabilities are at least as likely as not caused by or aggravated by his service-connected bilateral glaucoma.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The supporting rationale for all opinions expressed must be provided.

5.  Upon receipt of any new records, schedule the Veteran for an appropriate VA examination for his claim for service connection for an acquired psychiatric disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file, including any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed psychiatric disorder. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all psychiatric disabilities and determine whether he has a diagnosis of PTSD in accordance with the criteria set forth in the DSM-IV.  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's psychiatric disabilities or PTSD had their onset in service or are otherwise related to service, or were caused or aggravated by a service-connected disability.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

6.  Schedule the Veteran for appropriate VA examinations for GERD, diverticular disease, sinusitis, sleep apnea, and diabetes mellitus.  The claims file should be provided to the appropriate examiners for review, including the pertinent evidence contained in Virtual VA/VBMS, and the examiners should note that it has been reviewed. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has GERD, diverticular disease, sinusitis, sleep apnea, or diabetes mellitus caused or aggravated by his military service, or that was caused or aggravated by a service-connected disability.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinions provided.

7.  The RO or the AMC is asked to ensure that the examiners provide detailed opinions as to both direct and secondary service connection for each claimed disability prior to returning the case to the Board.  

8.  Inform the Veteran and his representative that they are able to submit any additional argument and new evidence in support of the Veteran's claims.  Advise them that any duplicative evidence, such as copies of old rating decisions, service treatment records, VA examination reports, VA treatment records, statements of the case, supplemental statements of the case, copies of the CFRs, and online articles will be returned as they are already associated with the claims file (sometimes with multiple identical copies submitted again by the Veteran).  This is to assist in the efficient processing of the Veteran's claims.  If possible, the RO/AMC should try to ensure that any newly received, duplicative evidence is returned to the Veteran.  

9.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
10.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


